DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on May 12, 2022,, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/334,556, on Mar. 19, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Apr. 25, 2022, was filed before the mailing of a first office action after the filing of a request for continued examination under §1.114 and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(4). Accordingly, the IDS has been considered.

Claim Status
 
The status of claims is as follows: 
Claims 1–21 are now pending, entered, and examined with Claims 1, 16, 17, 18, 19, and 20 in independent form.
Claims 1, 8, 9, 16, 17, 18, 19, and 20 are presently amended. 
Claim 21 is added.
No Claims are cancelled.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed March 19, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Response to Arguments
35 U.S.C. § 103 Rejection
	Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
Applicant’s Reply to the §101 rejection set forth in the Final Office Action mailed Feb. 24, 2022, are persuasive for at least the reasons in Applicant’s Reply supplemented by the explanation below. Applicant’s Reply at 14–9. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). The claims present a close call in view of the poor English language translation. The following explanation is provided.
Examiner finds USPTO Example 35, Claim 3, instructive. In USPTO Example 35, Claim 3, the claimed process was determined eligible under § 101. In that example, verification of an ATM transaction was performed using generic computer components in a non-conventional and non-generic way. Specifically, a generic mobile device (instead of the ATM keypad) and an image (instead of a PIN) was used to verify a user’s identity with the ATM machine. The example reasoned this combination of non-conventional steps to verify a user’s identity with an ATM machine was an improvement in ATM technology even though generic computer components were used. Example 35 concluded Claim 3 was eligible under § 101, citing BASCOM.1 
Here, like in Example 35, Claim 3, the claimed process performs a “transaction process with electronic money” using well-known computer components in a non-conventional and non-generic way using the combination of: (1) “biometric information” from a “biometric information acquisition sensor” and (2) “behavior information” from a “behavior sensor.” The combination of biometric and behavior information for payment operates in a non-conventional and non-generic way to ensure the user’s identity is verified in a secure manner that is more than the conventional verification process employed by an electronic payment transactions alone. Accordingly, the pending claims here, like the USPTO Example 35 claims there, are eligible under § 101 for analogous reasoning. MPEP 2105.05(e); See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). 
The limitations that confer eligibility under § 101 are:
Claims 1: “receive … a result of a transaction process with electronic money performed on [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”
Claim 16: “in a case in which the user authentication is established … perform a remittance process to the user account or a payment process from the user account or output a request for a transaction process … on a basis of the determination of the satisfaction [of the behavior information settling condition].”
Claim 17: “in a case in which the user authentication is established, … perform a remittance process to the user account or a payment process from the user account or output a request for a transaction process … on a basis of the determination of the satisfaction [of the behavior information settling condition].”
Claim 18: “in a case in which the user authentication is established, … and … on a basis of the determination of the satisfaction [of the behavior information settling condition] … perform a remittance process to the user account or a payment process from the user account.”
Claim 19: “receive … a result of a transaction process with electronic money performed on  [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”
Claim 20: “receiving … a result of a transaction process with electronic money performed on [establishing/satisfying] conditions (a) and (b) below: (a) checking that user authentication based on the biometric information … is established; and (b) checking that the behavioral information satisfies a setting condition.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Functional Nature of Limitations
	Examiner has re-evaluated the claim limitations after RCE and finds the pending claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations use a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) interpreted under § 112(f) are:
control unit;
communication unit;
data processing unit;
Analysis
	First, “control unit,” “communication unit,” and “data processing unit” do not have a well understood structural meaning in the computer technology field. Second, prefixes “control,” “communication,” and “data processing” do not impart structure because they merely describes the unit’s intended functionality. Third, “control unit,” “communication unit,” and “data processing unit” limitations are further drafted in the same format as a traditional means-plus-function limitation, and merely replace the term “means” with “nonce” word “unit,” thereby connoting a generic “black box” for performing the recited computer-implemented functions. Last, the claims themselves describe the “control unit,” “communication unit,” and “data processing unit” as being “implemented via [with] at least one processor,” which connotates “software” to a person skilled in the art. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Disclosure of Corresponding Structure
 
Having found that the aforementioned claims terms are subject to interpretation under § 112(f), next, it is determined whether Applicant’s Specification discloses sufficient structure for performing the claimed function. Examiner finds it does not.   
Construing a means-plus-function claim term is a two-step process. First, the function must be identified. Second, the corresponding structure, if any, disclosed in Applicant’s Specification that corresponds to the claimed function must be determined. When multiple functions are claimed, Applicant must disclose adequate corresponding structure to perform all of the claimed functions. If the Applicant fails to disclose adequate corresponding structure, the claim is indefinite. 
When evaluating § 112(f) limitations in software related claims for definiteness under § 112(b), a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. However, a non-specialized function requires no more support in the specification than a general purpose computer or a known computer component that is recognized by those of ordinary skill in the art as typically including structure and non-specialized programming to perform the claimed function. Generally, it is only in rare circumstances that an algorithm need not be disclosed. MPEP § 2181(II)(B). Rare circumstances are when functionality is coextensive with a microprocessor such as the functions of “receiving, storing, or processing of data.” Id. (Katz2 exception). 
The following claim limitations are interpreted under § 112(f) along with their corresponding structure from Applicant’s Specification. For each claim limitation interpreted under § 112(f), an evaluation for definiteness under § 112(b) is also performed.

Claimed Functions

	A control unit performs the functions of (1)–(7): (1) “perform a transaction with electronic money associated with a user account” (Claims 1, 17, 18, & 19); (2) “transmit … the biometric information … and the behavioral information” (Claims 1, 17, 18, & 19); (3) “receive … a result of a transaction process with electronic money” (Claims 1 & 19); (4) “receives a remittance process result on the user account” (Claim 2); (5) “receives a payment process result from the user account” (Claim 3); (6) “continuously transmits the behavioral information” (Claim 4); and (7) “continuously transmits the biometric information”; (Claim 5).
	A communication unit performs the functions of (8)–(13): (8) “transmit … the biometric information … and the behavioral information” (Claims 1, 19 & 20); (9) “receive … a result of a transaction process with electronic money” (Claims 1, 19 & 20); (10) “receives a remittance process result on the user account” (Claim 2); (11) “receives a payment process result from the user account” (Claim 3); (12) “perform communication with a user terminal” (Claim 16); (13) “receive[ ] [data] from the user terminal” (Claim 16); 
	A data processing unit performs the functions of (14)–(16): (14) “perform data processing” (Claim 16); (15) “perform user authentication” (Claim 16); (16) “determine whether or not behavioral information … satisfies a setting condition” (Claim 16).

Corresponding Structure

control unit / communication unit / data processing unit: microprocessor and memory, the memory storing operational instructions (software) that performs each of the claimed functions and structural equivalents thereto. Spec., ¶¶ [0179], [0193], [0189].

Evaluation of Definitiveness under § 112(b)

Specialized Functions: Examiner finds functions (15) and (16) are specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0219], but Applicant’s Specification does not disclose any procedure or algorithm sufficient to perform the specialized functions, rendering Claim 16 indefinite as indicated below.
Non-Specialized Functions: Examiner finds functions (1)–(13) as non-specialized functions requiring no more than a general purpose computer, which has support. Spec., ¶ [0219]. Functions (2)–(11) and (13) disclose “receiving” and “transmitting” limitations, which is functionality that is coextensive with a microprocessor and thus, requires no more than a general computer. MPEP § 2181(II)(B). Examiner interprets functions (1) and (12) as informed by the claims as merely “transmitting” and “receiving” data of a particular type, which is also functionality that is coextensive with a microprocessor and thus, requires no more than a general computer. Id. Examiner finds function (14) of “processing data” functionality is similarly coextensive with a microprocessor and thus, requires no more than a general computer. Id.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16: A computer-implemented 112(f) claim limitation will be indefinite when the specification: (1) fails to disclose any algorithm to perform the claimed function; or (2) discloses an algorithm but the algorithm is not sufficient to perform the entire claimed functions(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. Disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function.
Here, as identified supra, Claim 16 fails to disclose an algorithm or procedure to perform the claimed specialized function, rendering the claim language indefinite for failing to particularly point out and distinctively claim the subject matter. Claim 16 has no dependent claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 16, and 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 16: When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient structure (i.e., the computer and the algorithm) in the specification, it will also lack written description under § 112(a). The specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of filing. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. MPEP 2163(II)(A)(2). It is not enough that one skilled in art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. MPEP 2161.01(I).
Here, as explained supra, the “data processing unit” in Claim 16 has been interpreted under § 112(f) and found indefinite under § 112(b). Therefore, Claim 16 also lack written description under § 112(a). Claim 16 has no dependent claims. 
Claims 8 and 21: Claim 21 was added which recites, “wherein the satisfied setting condition stored in the registration database includes positional information of a user who wears or holds the information processing device while the motion information is detected,” which Examiner finds is prohibited new matter. MPEP § 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Examiner interprets this limitation in view of Applicant’s Specification as both behavior and location information are satisfied. It is this combination that lacks support under § 112(a). Applicant’s Specification discloses in approximately thirty-four (34) locations3, the remittance process is “based on checking of a position or a behavior of a user,” but not both a “position” and “behavior” as claimed. E.g., Spec. ¶ [0001]. Examiner reviewed Applicant’s cited paragraphs for support for the combination of performing a transaction based on both behavior and location but was not successful in locating support. Claim 8 is rejected for a similar rationale for requiring both a location and behavioral information to perform a transaction. For examination purposes, “[E]xaminer [will] consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.” MPEP § 2163.06.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (U.S. Pat. Pub. No. 2015/0073907) [“Purves”] in view of Baker et al. (U.S. Pat. Pub. No. 2013/0065555) [“Baker”].

Regrading Claim 1, Purves discloses
An information processing device comprising: 
(See at least Fig 1B, element 171, disclosing a “wearable device,” such as “a wrist watch” or “pair of glasses” also called a “wearable intelligent vision device (WIVD).” ¶¶ [0058], [0063], [0009] (defining “WIVD”).)

a control unit [controller 4401] configured to perform a transaction with electronic money associated with a user account; 
(See at least Fig. 44 and associated text ¶ [0380], “illustrating embodiments of a WIVD controller 4401.” Fig. 1D-1 discloses the WIVD performing a transaction with John Smith for $50, electronically.)

a biometric information acquisition sensor configured to acquire biometric information; and 
(See at least ¶ [0064], the WIVD device 171 may have sensors (e.g., EEG sensors, cameras, etc.) for measuring biometric information 173 associated with the user 170.”)


a behavioral sensor configured to acquire behavioral information,
(Examiner interprets “behavior sensor” as an “accelerometer”. Spec., ¶ [0185] (The acceleration sensor can detect, for example, a behavior of the user and specifically detect that the user is running, is moving swing his or her hand to the upper and lower sides or the right and left or the like and acquires motion information of the user.”). See at least Fig. 23a, step 2305, “Receive accelerometer/gyroscope data for gesture [motion], vocal command audio file, and/or video image of gesture [from the user device 206” and associated text ¶ [0278] (same); ¶ [0065] (WIVD has “motion sensors”))
wherein the control unit is further configured to transmit, via a communication unit, the biometric information acquired by the biometric information acquisition sensor and the behavioral information acquired by the behavioral sensor [accelerometer] to a process condition management server [WIVD server 178] storing one or more setting conditions [user authentication for “check in”] in a registration database, and
(Examiner interprets “setting condition” in view of Applicant’s Specification as “a condition for determining whether or not to perform a transaction”. Spec., ¶ [0069]. 
Regarding the biometric information, see at least ¶ [0067], “If the received user identification is insufficient to authenticate the user 170 (e.g., customer ID or name), the merchant system 177 may request additional biometrics to be transmitted. In response to the request, the WIVD device 171 may detect the requested biometric information (e.g., eye pattern, finger print, facial image, etc.) and transmit it to the merchant system (the transmission may directly from the WIVD device 171 or the mobile device 172). The merchant system 177 may itself verify the received biometric information (e.g., by checking it against the merchant's own database records), or forward the information to the WIVD server 178 for verification.” Alternatively, “the WIVD device 171 may transmit the detected biometric information 173 along with an authentication request to the WIVD server 178 for verification … The WIVD server 178 may then use the [biometric] information to query a database 179 … the WIVD server 178 may compare the stored biometric information 173 with the biometric information 173 received to determine whether there is a sufficiently close match [to authenticate the user].” ¶ [0068]. “[T]he WIVD controller 4401 may be connected to and/or communicate with entities such as, but not limited to: … a communications network 4413.” ¶ [0382]. 
Regarding the behavioral information, see at least Fig. 23a and associated text ¶ [0278], “WIVD may receive 2305 the data from the user's device, which may include accelerometer and/or gyroscope data pertaining to the gesture.” “As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture … If a matching action is found, then WIVD may determine what type of action is requested from the user. If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account information 2316 … WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like.” ¶ [0281]; ¶ [0281] (explaining “single-party payment related action”)).

receive, via the communication unit, a result of a transaction process with electronic money performed on conditions (a) and (b) below:
(See at least Fig. 22a, element 2217, and associated text ¶ [0274], “the WIVD may send the user to a confirmation page 2217 … which may indicate that the action was successfully performed.” “WIVD allows for composite actions composed of multiple disparate inputs, actions and gestures (e.g., real world finger detection, touch screen gestures, voice/audio commands, video object detection, etc.) as a trigger to perform a WIVD action (e.g., engage in a transaction, select a user desired item, engage in various consumer activities, and/or the like).” ¶ [0268].)

 (a) checking that user authentication based on the biometric information in the process condition management server is established [verified]; and 
(See at least ¶ [0067] and the portion cited supra.)

(b) checking that the behavioral information satisfies [matches] a setting condition among the one or more setting conditions stored in the registration database [WIVD database 2312] of the process condition management server [Fig. 1B, WIVD server 178], 
(See at least Fig. 23a and associated text ¶ [0278] and the portion cited supra.)

wherein the satisfied setting condition stored in the registration database in relation to the behavioral information is based on motion [gesture] information of the information processing device, 
(See at least ¶ [0269], the user 2201 may initiate an action by providing both a physical gesture 2202 and a vocal command 2203 to an electronic device 2206. In some implementations, the user may use the electronic device itself in the gesture.” A gesture is motion.)

[…] 

wherein the control unit is implemented via at least one processor. 
(See at least Fig. 44, where the WIVD controller 4401 contains a CPU 4403. ¶ [0381].)

Purves does not disclose but 
Baker discloses
wherein the one or more setting conditions [management of phone features] are set by another information processing device [administrator], which transmits the one or more setting conditions to the process condition management server
(See at least ¶ [0025], The present invention is directed to the real-time management of a device in general, and more particularly to the management of a phone by an administrator, such as a parent, guardian, financier, employer, supervisor, or responsible party, who can specifically control the use of a device, such as a phone, through management of its features and the wallets associated with the device.” “The administrator would be responsible for establishing the rules or parameters under which the phone and the phone user's wallet could be used.” ¶ [0036]. Fig. 3 discloses a GUI “that enables an administrator to manage one or more wallets associated with that administrator and/or multiple users.” ¶ [0055]. “Client-server environments could take the place of the wireless voice network” identified in Fig. 1. Examiner also identifies ¶ [0072], where management of the phone could be based on “using inputs from the device or other sources regarding movement, such an accelerometer in the device or a third party service that is capable of determining when a device is in motion and can communicate that movement to the policy decider.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined setting the setting conditions by another information processing device as explained in Baker, to the known invention of Purves, with the motivation to “establish some measure of parental or administrative control over an account.” Baker, ¶ [0011].

Regarding Claim 2, Purves and Baker disclose
The information processing device according to claim 1, the control unit, and the communication unit as explained above. 
Purves further discloses
wherein the control unit receives a remittance process result on the user account as the result of the transaction process via the communication unit.  
(Examiner interprets “receives a remittance process result on the user account” as a “making a payment (remittance process) and being notified on the user device of the result.” See at least Fig. 1F, where “You have transferred $50 to John Smith Visa *789 128 and associated text ¶ [0099].)



Regarding Claim 3, Purves and Baker disclose
The information processing device according to claim 1, the control unit, and the communication unit as explained above.
Purves further discloses
wherein the control unit receives a payment process result from the user account as the result of the transaction process via the communication unit.  
(Examiner interprets “receives a payment process result from the user account” as a “receiving a payment and being notified on the user device of the result.” See at least Fig. 1D-1, where a user is notified on their mobile device “V.me alert: Do you want to receive $50.00 from Jen 128”. ¶ [0099].)

Regarding Claim 4, Purves and Baker disclose
The information processing device according to claim 1 and the control unit [ ] transmits the behavioral information acquired by the behavioral sensor to the process condition management server as explained above.
Purves further discloses
wherein the control unit continuously transmits the behavioral information acquired by the behavioral sensor to the process condition management server.
(See at least ¶ [0064], “The biometric information 173 and environmental information 174 detected by the WIVD device 171 may be transmitted (e.g., pushed) to interested, subscribing systems (e.g., the mobile device 172 or other remote systems) continuously, periodically, or upon detection of any unusual activity (e.g., sudden changes in biometric values, biometric values exceeding a predefined threshold, etc.).” “[T]he WIVD device 171 may have … motion sensors, accelerometers, and/or gyroscopes for detecting gesture commands.)

Regarding Claim 5, Purves and Baker disclose
The information processing device according to claim 1 and the control unit [ ] transmits the biometric information acquired by the biometric information acquisition sensor to the process condition management server as explained above.
Purves further discloses
wherein the control unit continuously transmits the biometric information acquired by the biometric information acquisition sensor to the process condition management server.
(See at least ¶ [0064], “The biometric information 173 and environmental information 174 detected by the WIVD device 171 may be transmitted (e.g., pushed) to interested, subscribing systems (e.g., the mobile device 172 or other remote systems) continuously, periodically, or upon detection of any unusual activity (e.g., sudden changes in biometric values, biometric values exceeding a predefined threshold, etc.).”)

Regarding Claim 6, Purves and Baker disclose
The information processing device according to claim 1 and the transaction process as explained above.
Purves further discloses
wherein the transaction process is a remittance process or a payment process performed in accordance with process condition information [matching gesture for [multi-party payment related action] registered in the process condition management server.
(See at least Fig. 23b and associated text ¶ [0281], “ As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture and vocal command combination. … If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), … WIVD may then use the account information to perform the transaction between the two parties 2317.”)

Regarding Claim 7, Purves and Baker disclose
The information processing device according to claim 6 and the process condition information as explained above.
Purves further discloses
wherein the process condition information [matching gesture for [multi-party payment related action] includes information regarding each of a remittance amount, a remitter, and a receiver and the transaction process is performed in accordance with the remittance amount, the remitter, and the receiver recorded in the process condition information.
(See at least ¶ [0281], “If the action is a multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account information 2316, as well as the account information of the merchant, other user, and/or other like entity involved in the transaction. WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like. For example, if one user is transferring funds to another person (e.g., the first user owes the second person money, and/or the like), WIVD may use the account information of the first user, along with information from the second person, to initiate a transfer transaction between the two entities.” “In either the multi-party or the single-party action, WIVD may update 2321 the data of the affected accounts (including: saving a record of the transaction, which may include to whom the money was given to, the date and time of the transaction, the size of the transaction [amount], and/or the like), and may send a confirmation of this update 2322 to the user.” ¶ [0283]. Alternatively, see Fig. 1D-1 disclosing the WIVD performing a transaction with John Smith for $50, electronically, upon recognizing John Smith.)

Regarding Claim 8, Purves and Baker disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Purves further discloses
wherein the one or more setting conditions [merchant accepts QR code for payment/ check in/ whether transaction originates from same location as WIVD] stored in the registration database include positional information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the positional information transmitted to the process condition management server with the positional information recorded in the one or more setting conditions.
(See at least ¶ [0059], the WIVD watch 130a may receive messages from a user mobile wallet, merchant system, or a WIVD server, e.g., offers/coupons that are applicable at a merchant store when the user mobile wallet determines the user is physically present in store based on the user's location, and/or user in-store check-in (e.g., see FIG. 1B), etc. In another implementation, the WIVD watch 130a may receive a QR code generated by the user mobile wallet, a merchant store, or a WIVD server, e.g., when any of those entities determines that the user is physically present at a location where the QR code could be utilized. For example, if the user is determined to be at or approaching a stadium for an event, a QR code may be generated for user ticket information, so that the user may use the QR code for admission ( e.g., see 130a in FIG. lC-2).” “[T]he WIVD device may obtain the consumer's GPS location information to generate a check-in message.” ¶ [0073]. “[I]n one implementation, when the mobile wallet 102 determines that a consumer has arrived at a merchant store (e.g., Starbucks coffee, etc.), the mobile wallet may search for relevant offers stored with regard to the merchant 131c (e.g., see 3352 in FIG. 33E) and generate a QR code representing the offer and push/synchronize the QR code to a WIVD device (e.g., the wrist watch 130a) for display. In this way, the consumer may present the QR code on the wrist watch for scanning at a point of sale to redeem the retrieved offer.” ¶ [0074]. “whether the transaction originates from the same location of the WIVD device” ¶ [0077].)
 

Regarding Claim 9, Purves and Baker disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Purves further discloses
wherein the one or more setting conditions stored in the registration database include behavioral information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the behavioral information transmitted to the process condition management server with the behavioral information recorded in the one or more setting conditions.
(See at least Figs. 23a, b, & c, explaining performing a gesture (step 2301), determining meaning of gesture by querying database for match (step 2312). “[T]he user may use the electronic device itself in the gesture” ¶ [0269].)

Regarding Claim 10, Purves and Baker disclose
The information processing device according to claim 1 and the biometric information acquisition sensor is configured to acquire biometric information as explained above.
Purves further discloses
wherein the biometric information acquisition sensor is configured to acquire biometric information regarding at least one of a fingerprint, 
(See at least ¶ [0067], WIVD device 171 may detect the requested biometric information ( e.g., eye pattern, finger print, facial image, etc.). ¶ [0076] (“iris scanner”). ¶ [0277] (“voice data 2304”). The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 11, Purves and Baker disclose
The information processing device according to claim 1 as explained above.
Purves further discloses
further comprising: a positional sensor configured to acquire positional information, wherein the positional sensor includes at least one of a GPS sensor 
(See at least ¶ [0058], “the WIVD watch may comprise a GPS component 106c to obtain user location.” The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 12, Purves and Baker disclose
The information processing device according to claim 1 and the behavioral sensor as explained above. 
Purves further discloses 
wherein the behavioral sensor includes an acceleration sensor.
(See at least ¶ [0278], where “WIVD may receive 2305 the data from the user's device, which may include accelerometer and/or gyroscope data pertaining to the gesture.”

Regarding Claim 13, Purves and Baker disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a wearable terminal mountable on a body of a user. 
(See at least Figs. 1A-1 and 1A-2, disclosing a watch and glasses, which are mountable on a body of the user)

Regarding Claim 14, Purves and Baker disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a wristband type wearable terminal mountable on an arm of a user. 
(See at least Figs. 1A-1 and 1A-2, disclosing a watch and glasses, which are mountable on a body of the user)

Regarding Claim 15, Purves and Baker disclose
The information processing device according to claim 1 and the information processing device as explained above.
Purves further discloses 
wherein the information processing device is a portable terminal that transmits information received from a wearable terminal to the process condition management server.
(See at least ¶ [0068], “the WIVD device 171 may transmit the detected biometric information 173 along with an authentication request to the WIVD server 178 for verification.” (See at least Figs. 1A-1 and 1A-2, disclosing the WIVD device is a watch and/or glasses.)

	Regarding Claims 16, 17, 18, 19, and 20, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Purves and Baker for the same rationale presented in Claim 1 supra.

Regarding Claim 21, Purves and Baker disclose
The information processing device according to claim 1 and the satisfied setting condition stored in the registration database as explained above.
Purves further discloses 
wherein the satisfied setting condition stored in the registration database includes positional information of a user who wears or holds the information processing device while the motion information is detected. 
(See at least Figs. 23a, b, & c, explaining performing a gesture (step 2301), determining meaning of gesture by querying database for match (step 2312). “[T]he user may use the electronic device itself in the gesture” ¶ [0269]. See also, Rejection of Claim 8. “[I]n one implementation, when the mobile wallet 102 determines that a consumer has arrived at a merchant store (e.g., Starbucks coffee, etc.), the mobile wallet may search for relevant offers stored with regard to the merchant 131c (e.g., see 3352 in FIG. 33E) and generate a QR code representing the offer and push/synchronize the QR code to a WIVD device (e.g., the wrist watch 130a) for display. In this way, the consumer may present the QR code on the wrist watch for scanning at a point of sale to redeem the retrieved offer.” ¶ [0074]. “whether the transaction originates from the same location of the WIVD device” ¶ [0077].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/           Examiner, Art Unit 3694                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BASCOM Global Internet Services v. AT&T MOBILITY, 827 F.3d 1341 (Fed. Cir. 2016).
        
        2 EON Corp. IP Holdings LLC v. AT & T Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (explaining “The Katz Exception”)
        3 Electronic word search of Specification using keywords “position or.” Claim term “location” is not disclosed. No locations in Specification were identified using keywords “position and”.